FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS                May 21, 2014
                                   TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                    Clerk of Court


 FRANKLIN R. PERKINS,

          Plaintiff - Appellant,
                                                        No. 14-6034
 v.                                             (D.C. No. 5:13-CV-00114-M)
                                                       (W.D. Okla.)
 DEPARTMENT OF THE AIR
 FORCE,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      Plaintiff–Appellant Franklin R. Perkins pro se appeals from a district court

order transferring his case to the Federal Circuit. Because we lack jurisdiction to

review that transfer, we dismiss his appeal for lack of subject matter jurisdiction.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
                                   Background

      The facts of Mr. Perkins’s case are best stated by the Federal Circuit:

                  Mr. Perkins was promoted by the Department of
            the Air Force to the position of Planning Chief in the
            Sheetmetal and Composites Production Branch. Mr.
            Perkins’s promotion was subject to a probationary
            period of one year. Several months later, the Air Force
            demoted Mr. Perkins for failing to meet the duties and
            responsibilities associated with his supervisory role.
            The Air Force informed Mr. Perkins that he would be
            returned to a nonsupervisory position of no lower pay
            and grade than the position that he occupied prior to his
            promotion.

                   Mr. Perkins petitioned the [Merit Systems
            Protection Board] to review his demotion, alleging that
            he was demoted under false pretenses. Mr. Perkins
            further alleged that his pay had discrepancies for a
            period of almost three years. On March 26, 2012, an
            Administrative Judge (AJ) issued an initial decision that
            dismissed Mr. Perkins’s appeal for lack of jurisdiction.
            The AJ concluded that the Board did not have
            jurisdiction because Mr. Perkins had failed to establish
            that he was demoted due to “partisan politics” or
            “marital status” as required by 5 C.F.R. § 315.908.

                   On April 30, 2012, Mr. Perkins filed a petition for
            review of the AJ’s Initial Decision. In response, the
            Board issued its Final Order on December 5, 2012,
            denying Mr. Perkins’s petition. The Board concluded
            that Mr. Perkins had shown no error in the AJ’s finding
            that Mr. Perkins had failed to establish Board
            jurisdiction over his demotion. The Board also
            concluded that it did not have jurisdiction to address Mr.
            Perkins’s allegations concerning differential pay.

Perkins v. Merit Sys. Protection Bd., 534 F. App’x 988, 988-89 (Fed. Cir. 2013)

(per curiam) (unpublished) (internal citations omitted).

                                        -2-
      Mr. Perkins initially appealed the Merit Systems Protection Board’s final

order not to the Federal Circuit, but to the federal district court (Western District

of Oklahoma). R. 4. The district court concluded that it lacked jurisdiction to

hear his appeal because the “Federal Circuit has exclusive jurisdiction over

appeals from final orders of the Merit Systems Protection Board.” Perkins v.

Dep’t of Air Force, No. Civ-13-114M (W.D. Okla. Feb. 5, 2013) (citing 5 U.S.C.

§ 7703(b)(1)); R. 101. In the interest of justice, the district court transferred Mr.

Perkins’s case to the Federal Circuit so that it could be heard in the proper forum.

Id. (citing 28 U.S.C. § 1631). On October 11, 2013, the Federal Circuit affirmed

the Board’s decision in full. Perkins, 534 F. App’x at 989.

      On December 17, 2013—well after the Federal Circuit issued its

opinion—Mr. Perkins moved the district court to review its order transferring his

case to the Federal Circuit, arguing that the Federal Circuit and Board’s decisions

“violate previous decisions and what the law states.” R. 27. On January 8, 2014,

Mr. Perkins moved the district court to reopen his case because the “Federal

Circuit Order affirming the Board’s Initial Decision and Final Order conflict and

contradict law, previous cited decisions and opinions and the 5th and 14

Amendment of U.S. Constitution.” R. 57 (errors in original). On January 13,

2014, the district court again found that it lacked jurisdiction to hear Mr.

Perkins’s appeal and declined to rule on his motions. Perkins, No. Civ-13-114M

(W.D. Okla. Jan 13, 2014); R. 346. Mr. Perkins appealed to this court.

                                         -3-
                                     Discussion

      We review subject matter jurisdiction de novo. Ingram v. Faruque, 728
F.3d 1239, 1243 (10th Cir. 2013).

      The courts of appeals have jurisdiction to review decisions of the district

courts, see 28 U.S.C. § 1291, not the other way around. Mr. Perkins’s motions

chiefly asked the district court to review a decision of the Court of Appeals for

the Federal Circuit; therefore, they lack any basis in federal law.

      Mr. Perkins asks us to review the district court’s decision to transfer his

appeal to the Federal Circuit. See Aplt. Br. 2, 24. We have noted that “transfer

orders based on the transferor court’s finding that it lacked subject matter

jurisdiction” are unappealable because they are not “final decisions” under 28

U.S.C. § 1291. Fed. Deposit Ins. Corp. v. McGlamery, 74 F.3d 218, 221 (10th

Cir. 1996); see also Brinar v. Williamson, 245 F.3d 515, 517-18 (5th Cir. 2001).

Such orders are not “effectively unreviewable,” however, because the transferee

court “can indirectly review the transfer order” if the party opposing transfer

moves “for retransfer of the case.” McGlamery, 74 F.3d at 221.

      The same holds true here. The Federal Circuit was fully capable of

reviewing the district court’s order to transfer to that court. Cf. 28 U.S.C.

§ 1292(d)(4)(A). Mr. Perkins did not press the issue but rather acceded to that

court’s jurisdiction. See R. 153 (requesting the Federal Circuit award damages,

attorneys fees, and other relief deemed appropriate), 315 (supporting jurisdiction

                                         -4-
based on “transfer[] to the Court of Appeals for the Federal Circuit”). We have

no authority to review the Federal Circuit’s exercise of jurisdiction. Cf. Celotex

Corp. v. Edwards, 514 U.S. 300, 313 (1995). And because the district court’s

transfer order is not an appealable decision, we lack jurisdiction over this appeal.

      APPEAL DISMISSED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -5-